Order filed, June 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00434-CV
                                 ____________

                            JOE E. PRICE, Appellant

                                          V.

                    ROBERT B. WALKER, ET AL, Appellee


                    On Appeal from the 164th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-27248


                                      ORDER

      The reporter’s record in this case was due March 24, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Carol N. Castillo, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM